Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Riverview Psychiatric Center,
(CCN: 204007),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-84
ALJ Ruling No. 2014-18

Date: January 3, 2014

RULING DISMISSING PETITIONER’S
REQUEST FOR HEARING

I dismiss the hearing request filed by Petitioner, Riverview Psychiatric Center. Petitioner
has no right to a hearing to challenge the declination by the Centers for Medicare

& Medicaid Services (CMS) to reopen its determination to terminate Petitioner’s
participation in the Medicare program.

CMS filed 13 exhibits, designated as CMS Ex. 1 — CMS Ex. 13, in support of its motion
to dismiss. Petitioner filed two exhibits, designated as P. Ex. | and P. Ex. 2, in its
opposition to the motion. I am receiving these exhibits into the record of this case.
However, none of the material facts, as are described in the exhibits or represented by the
parties, is in dispute.
I. Undisputed Facts and Background

Petitioner is a psychiatric hospital in the State of Maine. It participated in Medicare. In
March and May 2013 the Maine Department of Health and Human Services, Division of
Licensing and Regulatory Services (Maine State agency) conducted surveys of Petitioner
in order to determine whether it was complying with Medicare conditions of
participation. CMS Ex. 2; CMS Ex. 3. At both surveys the Maine State agency found
that Petitioner was not complying substantially with conditions of participation. On June
4, 2013, CMS sent a letter to Petitioner advising Petitioner that its Medicare participation
agreement would be terminated effective September 2, 2013. CMS Ex. 3.

The letter advised Petitioner that Petitioner could avoid termination by correcting its
deficiencies in a timely manner. CMS advised Petitioner that it could submit a plan of
correction in which it specified how it would correct its deficiencies and it told Petitioner
that a revisit survey would be conducted of Petitioner’s facility to ascertain compliance,
but only if CMS found Petitioner’s plan of correction to be acceptable. CMS Ex. 3 at 2.

Petitioner submitted plans of correction on June 14 and July 18, 2013. Both of these
plans were unacceptable. CMS Ex 4; CMS Ex. 12. On August 14, 2013, CMS advised
Petitioner that it was proceeding with termination of Petitioner’s provider agreement
effective September 2, 2013. CMS Ex. 6. However, CMS gave Petitioner a final chance
to submit an acceptable plan of correction, advising Petitioner that if it did so
“immediately” a survey would be conducted to determine whether compliance had been
achieved. Jd. at 3.

On August 16, 2013, Petitioner submitted a third plan of correction, which it
subsequently supplemented. CMS Ex. 8 at 1; CMS Ex. 12 at 3. This plan of correction
was found to be acceptable and an additional survey was conducted of Petitioner on
September 17, 2013, after termination of Petitioner’s Medicare participation had gone
into effect. Upon review of the results of this survey CMS determined not to reopen or
revise its initial determination to terminate Petitioner’s Medicare participation and that
determination remained in effect. On September 27, 2013, CMS notified Petitioner of its
declination to reopen and revise. CMS Ex. 9.

Petitioner filed a hearing request on October 11, 2013 and requested an expedited hearing
and a decision. I granted that request. CMS then moved to dismiss Petitioner’s hearing
request and, in the alternative, for summary judgment. Petitioner opposed the motion to
dismiss and cross-moved for summary judgment. Neither party contends that there are
disputed issues of material fact.
II. Analysis

Petitioner’s hearing rights are governed by regulations at 42 C.F.R. Part 498. These
regulations state that any provider that is dissatisfied with an initial determination to
terminate its Medicare participation (provider agreement) may request a hearing before
an administrative law judge. 42 C.F.R. § 498.5(b). The term “initial determination” is
defined at 42 C.F.R. § 498.3(b). The subsection enumerates specific actions by CMS that
comprise initial determinations. It is clear from the regulation that only actions that are
specifically listed as initial determinations create hearing rights. Other decisions or
actions by CMS that are not initial determinations confer no right to a hearing. The
regulation specifically states that termination of a provider agreement for failure to
comply with Medicare participation requirements is an initial determination. 42 C.F.R.
§498.3(b)(8). The regulation does not define as an initial determination CMS’s
declination to reopen or revise an initial determination after the date that the
determination to terminate participation has gone into effect.

The undisputed facts of this case show that on June 4, 2013, CMS determined that
Petitioner was failing to comply substantially with Medicare participation requirements.
CMS invoked the remedy of termination of Petitioner’s provider agreement. That
determination by CMS to terminate Petitioner’s Medicare participation for
noncompliance with participation requirements was an initial determination and
Petitioner had the right to challenge that determination by requesting an administrative
hearing.

However, Petitioner did not challenge that determination. It never specifically contested
the findings of noncompliance that led to CMS’s determination that termination of
Petitioner’s provider agreement was in order. Petitioner allowed the initial determination
to go into effect without challenging it and, on September 2, 2013, CMS terminated the
provider agreement.

Petitioner waited until October 11, 2013 to file a hearing request that challenged
something entirely different than CMS’s termination of its provider status. On that date,
Petitioner challenged CMS’s declination to reopen its initial determination based on
Petitioner’s August 16, 2013 plan of correction and the September 17, 2013 survey of
Petitioner. In short, Petitioner did not file a hearing request timely in which it denied
CMS’s initial findings of noncompliance that are the basis for the termination of

Petitioner’s provider status. Rather, it challenged CMS’s refusal to rescind those findings
as a consequence of CMS’s declination to accept certain corrective actions that Petitioner
allegedly took subsequently.

While Petitioner had a right to challenge the initial findings of noncompliance — a right
that it failed to exercise — it had no right to challenge CMS’s discretionary act not to
reopen and revise those findings. Whether or not CMS accepts a plan of correction or
decides to reopen and revise its original findings of noncompliance based on acceptance
of a plan of correction and a follow-up survey is not an initial determination as is defined
at 42 C.F.R. § 498.3(b). There is no right to a hearing to challenge these actions.
Consequently, Petitioner has no hearing rights in this case. It may not now challenge the
initial findings leading to the determination to terminate participation and it has no right
to challenge CMS’s subsequent actions.

Petitioner now argues that it would challenge the merits of CMS’s initial determination if
these are relevant to the outcome of this case. But, in fact, Petitioner has offered no
challenge to those findings. It has never argued that the substantive findings of
noncompliance made by the Maine State agency surveyors at the March and May 2013
surveys were incorrect. It has offered no evidence to show that those findings were
incorrect and it has not represented that it would offer such evidence if given the
opportunity to do so. So, this case rests on unchallenged findings of condition-level
noncompliance by Petitioner. CMS’s determination to terminate Petitioner’s
participation based on those findings is unchallenged and Petitioner never timely filed a
hearing request challenging those findings.

What Petitioner really argues is that it has a right to prove that CMS should have

accepted the remedial actions that Petitioner undertook as expressed in its August 16 plan
of correction. But, CMS’s declination to accept those remedial actions cannot be a basis
for hearing rights because it is not an initial determination defined at 42 C.F.R.

§ 498.3(b).

Much of Petitioner’s argument relates to what it contends is a purely legal issue. That,
according to Petitioner, is whether it could attain compliance with Medicare participation
requirements after CMS had determined to terminate Petitioner’s participation by
undergoing a structural reorganization that allegedly subdivided its hospital facility into
two components, a “distinct part psychiatric hospital” and a “forensic unit.” Petitioner
alleges that by doing so it removed from its Medicare operations activities and staffing
that constituted noncompliance with the provision of Medicare items and services and,
thus, eliminated any basis for noncompliance with Medicare participation requirements.

But, as is clear from Petitioner’s own arguments this action — even if it occurred and was
effective as Petitioner alleges — took place after CMS determined to terminate Petitioner’s
participation based on the noncompliance that existed in March and May. CMS may
have had discretion to accept this reorganization as a way of curing deficiencies. But,
nothing in the regulations gives Petitioner a right to a hearing to challenge CMS’s refusal
to exercise that discretion.

Petitioner argues also that new hearing rights were created when CMS “accepted”
Petitioner’s plan of correction. That, according to Petitioner, was tantamount to a finding
by CMS that all deficiencies were eliminated that Petitioner was now qualified to
participate. There is nothing in the regulations that suggests that Petitioner’s analysis is
correct. “Acceptance” of a plan of correction doesn’t mean, necessarily that deficiencies
have been corrected; it means only that CMS is willing to evaluate a provider’s
performance based on what the provider has represented to CMS. There is no right to a
hearing should CMS subsequently survey the facility and find that the facility has failed
to comply with its own plan of correction. That finding is not an initial determination as
is defined by 42 C.F.R. § 498.3(b). Nor is there a right to a hearing generated by CMS’s
decision to rescind an earlier conclusion that a plan of correction is acceptable. That is an
act of discretion that confers no regulatory hearing rights.

An administrative law judge may dismiss a request for hearing where there is no right to
ahearing. 42 C.F.R. § 498.70(b). I dismiss Petitioner’s request because Petitioner has no
right to challenge CMS’s refusal to reconsider or reopen its initial determination in this
case.

/s/
Steven T. Kessel
Administrative Law Judge

